       Case 1:17-cr-00610-LGS Document 300 Filed 01/04/19 Page 1 of 2




I.JNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    -x

LTNITED STATES OF AMERICA,

           -against-
                                               t7 Cr.610 (LGS)
MICHAEL LAMAR,

                       Defendant.

                                    x




                 SUPPLEMENTAL SENTENCING MEMORANDUM
                 ON BEHALF OF DEFENDANT MICHAEL LAMAR




                                         BENNETT M. EPSTEIN and SARAH M. SACKS
                                         Attorneys for Defendant MICHAEL LAMAR.
                                         100 Lafayette Street
                                         New York, NY 10013
                                         (212) 684-1230
          Case 1:17-cr-00610-LGS Document 300 Filed 01/04/19 Page 2 of 2




                                         LAW OFFICES
                                BENNETT M. EPSTEIN
                                    LAFAYETTE STREET
                                 lO()
                                   NE\ry YORK' NY 10013
                                        (212) 684-1230


                                                    January 4,2019

Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
US Courthouse
40 Foley Square
New York, NY 10007

via ECF

                                                    Re: United States v. Michael Lamar
                                                    17 Cr.610 (LGS)

Dear Judge Schofield:

               Enclosed please find two additional sentencing letters on behalf of Michael
Lamar, one from his mother, Carolyn Hemphill, and another from his child's mother, Twana
Shaw. Both of them are referenced in the Pre-Sentence Report and expressed positive sentiments
about Michael.

               We find most poignant and potentially relevant to sentencing the letter from Ms.
Hemphill, who indicates her extremely poor physical condition and disability, and her desire to
                                      'We
have Michael live at home with her.       can therefore definitively state that, if and when
released, Michael will have a home and a stable residence. These are the building blocks for the
Court to create an order for Michael's supervision during a term of Supervised Release.

                                                    V     truly yours,


                                                    Bennett M. Epstein

cc. Alexandra Rothman, Esq
